        Case 6:21-cv-00474-AA         Document 1-18      Filed 03/29/21    Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON
                                   EUGENE DIVISION

   Elizabeth HUNTER; et al., on behalf of            )
   themselves and all others similarly situated,     )
                                                     )      Civil Action No.
                                Plaintiffs,          )
                    v.                               )      DECLARATION OF ASHTIN
                                                     )      MARKOWSKI
    U.S. DEPARTMENT OF EDUCATION and                 )
    Suzanne GOLDBERG, in her official capacity as    )
    Acting Assistant Secretary for Civil Rights,     )
    U.S. Department of Education,                    )
                                                     )
                                Defendants.          )

I, Ashtin Markowski, declare:

   1. I am over 18 years of age and have personal knowledge of the matters stated in this
      declaration and would testify truthfully to them if called upon to do so.

   2. I am a resident of Springville, UT, located in Utah County.

   3. I started attending Brigham Young University in Provo, UT in September 2014. I
      graduated in December 2020.

   4. I chose Brigham Young because of family tradition and religious affiliation.

   5. BYU’s recent history when it comes to its stance on queer students is volatile.

   6. In February 2020, the school removed the wording banning same-sex romantic attraction.
      However, a few weeks later, a commissioner from the LDS church sent out a letter
      stating in no uncertain terms that “the moral standards of the Church did not change” and
      that “same-sex romantic relationships cannot lead to eternal marriage and are therefore
      not compatible with the principles included in the honor code.”

   7. Presently BYU’s honor code states that students, faculty, and staff must “live a chaste
      and virtuous life, including abstaining from any sexual relations outside of a marriage
      between a man and a woman.”

   8. I am a lesbian woman.

   9. I did not generally feel safe coming out on the BYU campus.

   10. I do have some friends on campus who are supportive.




DECLARATION OF ASHTIN MARKOWSKI
        Case 6:21-cv-00474-AA         Document 1-18       Filed 03/29/21     Page 2 of 3




    11. I had an on-campus job at the Missionary Training Center where I trained missionaries
        and taught people about our church online. I did this for two and a half years.

    12. I was fired from this job after I cut my hair to better match my gender expression. This
        firing was done according to the school’s purported rules, saying that my hair was
        “extreme and distracting” and that it was “too masculine, not feminine enough”.

    13. I did not feel that I was going against the school’s dress and grooming standards and that
        their interpretation of these rules was very subjective. This seemed especially subjective
        as they had just hired a man with bleached hair, although having bleached hair was
        against their rules for men.

    14. I still have nightmares about running into my former supervisor or manager.

    15. I still cannot drive by BYU’s campus or the MTC (across the street) without feeling on
        edge.

    16. Even though I graduated months ago, I still feel like I am going to “get in trouble”
        because of how I constantly had to worry that I would be thrown out of school for dating
        someone of the same gender.

    17. To be able to attend BYU, students have to renew their ecclesiastical endorsement every
        year. This means that the students must be deemed “worthy” by the church and are
        willing to live the church’s commandments and the school’s honor code.

    18. I was constantly worried I would lose this endorsement, as the church had conditioned
        me to discuss my attraction towards other girls with my bishop.

    19. I began to feel unwelcome at the church for being gay, adding to my terror that I would
        lose my endorsement.

    20. BYU’s current policies make me feel unsafe and unwelcome to be who I am on campus.

    21. I was thrilled when BYU changed their Honor Code to remove the prohibition on
        “homosexual behavior”. I rejoiced with my fellow LGBTQ+ students and even knew
        some people who came out publicly during this time because they felt safe.

    22. When the church declared that “homosexual behavior does not lead to eternal marriage”
        it did not make sense to me. One reason was that it is one of only many things that do not
        lead to “eternal marriage” and those are not dealt with by the Honor Code.

    23. I also felt that the school did not actually care about its LGBTQ+ students and their
        safety. The school wanted an excuse to not allow non-sexual same-gender behavior such
        as dating, handholding, kissing, or cuddling. I felt pain for those who felt safe coming
        out or posting pictures of them kissing someone of the same gender on campus.

    24. As a result of my time at BYU and because of their policies, I was diagnosed with
        generalized anxiety disorder and major depressive disorder. I also scored high on an


2   DECLARATION OF ASHTIN MARKOWSKI
        Case 6:21-cv-00474-AA          Document 1-18       Filed 03/29/21     Page 3 of 3




       ADHD evaluation. I am currently working with a LGBTQ+ affirming therapist for
       religious trauma and C-PTSD.

    25. I was so conditioned that I did not realize I was gay until my second relationship with a
        woman.

    26. For the time in between my first and second relationship, I talked to a BYU appointed
        Bishop who said he wanted to help me overcome my feelings of “temptation” and “same-
        sex attraction.”

    27. I was asked if it was a sex addiction. I was told I needed to be more feminine. He
        wanted to help “get me back on the right path” because “many people looked up to me
        and the pain of leading them astray would be worse than I ever experienced.”

    28. I wonder if people will see BYU on my resume and judge me without meeting me or
        seeing me, especially since I no longer identify with the Mormon church and am happily
        with a woman.

    29. I am participating in this lawsuit because I don’t want anyone else to feel how I’ve felt –
        betrayed, unsafe, constantly anxious, and feeling like something bad is going to happen.

    30. I do not think it is fair how BYU handled their Honor Code and the subsequent letter.

    31. I also do not think that it is right that BYU fired me from my on-campus job for my
        haircut.

    32. I think all universities and colleges should be held to a standard which requires them to
        treat all individuals with respect and love.

    33. I am a federal income taxpayer in the United States. I am also repaying student loans
        from the U.S. Department of Education that I took out to enroll in Brigham Young
        University.

    Pursuant to 28 U.S.C. §1746, I declare under penalty of perjury that the foregoing is true and
                                                      29 day of March, 2021.
correct, and that this declaration was executed this ____



                                              By: s/Ashtin Markowski
                                              Ashtin Markowski




3   DECLARATION OF ASHTIN MARKOWSKI
